Richardson, C. J.
Incases of this kind, the question is, did the agent intend, and had he authority, to bind his principal ? And this intent is to be collected, not only from the written contract, but from the circumstances of the parties at the time. Hodgdon vs. Dexter.—1 Cranch 345, Unwin vs. Woolsey.—1 D. & E. 674, Mac Beath vs. Haldimand.—1 D. & E. 172.—4 Mass. Rep. 595, Tippetts vs. Walker.—5 do. 164.-9 do. 335.
There is in this respect no difference between an agent of government, and an agent of an individual. 15 John. 1, Rathbone vs. Budlong.
The first question is, had the defendants authority to bind the town '/ On this question, we entertain no doubt. It lias never been doubled in this state, that counsel employed by a town to manage a cause, might waive any objection to a notice, and hind the town ; and it hardly admits of a question, (hat the overseers of the poor have as mm h authority in this respect as counsel. 12 Mass. Rep. 307, Embden vs. Augusta.—16 do. 102.
*40The next question is, clid the selectmen in this instance in* tend to bind the town ? They sign the contract as selectmen, and state in it that they act in behalf of the town ; and we entertain no doubt, that the understanding of both parties was, that the town of Weave should be bound. It follows, that these defendants are not liable.
Verdict set aside, and plaintiffs nonsuit.